Title: Thomas W. Gilmer to James Madison, 31 August 1830
From: Gilmer, Thomas W.
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Charlottesville
                                
                                31st. August 1830
                            
                        
                         
                        I take the liberty of addressing you on a subject of some interest to the public, & I feel assured,
                            that the solicitude which you have always manifested for the public good, will induce you to excuse me, if you do not
                            approve my suggestions.
                        It has occurred to me, that a favorable period is at hand, for the friends of the University, & of
                            our system of public education, to adopt to the extent, what seems to have been originally a part of our plan– viz: A
                            provision for educating at the charge of the State, a few select young men from the primary schools. I think the benefits
                            of thus uniting more effectually the destinies of the two institutions for public education, will be felt at once. By
                            inducing a cooperation between the University & the primary schools, each will contribute more successfully to
                            accomplish the invaluable objects for which both were established. I think it probable that our scheme of primary
                            education will undergo revision at the next session of our legislature, & while we are improving this department
                            of our plan of education, could we not do something which will enable the University to fulfil more effectually one of the
                            designs for which it seems to have been established? I have thought that we might provide for the education of such young
                            men as may be deemed worthy of the public care, by promoting them from the common schools to the University. Before this
                            measure will be productive of much good, I am satisfied, we should improve the condition of the Common Schools. I think,
                            however, it might contribute somewhat to that end— I would suggest, that a number of young men who may have distinguished
                            themselves at the common schools, say one from each congressional or senatorial district in the state, should be selected
                            by the managers of those schools in their respective districts, & sent to the University for one or two years at
                            the charge of the literary fund— and that at the expiration of their term at the University, they should be required to
                            serve for a given period in capacity of instructors in their counties or elsewhere, for the primary schools. The board
                            & clothing, books &c: of these young men would be the only serious items of of expense attending the
                            scheme, & that would be so inconsiderable when compared with the anticipated benefits, as that the sum might be
                            easily spared from the surplus of the Literary fund. It would be in fact an appropriation for the primary schools– because
                            the young men thus educated, would more than compensate the costs of their instruction by serving as teachers in the
                            schools for the same length of time they had been maintained at the University. It would be a cheap mode of obtaining
                            teachers for these schools, with the additional recommendation too, of always procuring competent
                                teachers. Thus one great obstacle to the success of our schools would be removed, & on cheaper terms than
                            teachers could be otherwise procured. The board &c. of each young man at the University would not probably exceed
                            $120. per annum– less than is now paid for well qualified teachers in these schools– There are other benefits both of a
                            public & private nature which I should anticipate from such a scheme. They will probably suggest themselves to you
                            without my enumerating them– The University will be thus more identified with the great interests of public education,
                            & its sphere of usefulness greatly enlarged. The two extremes of our system will be made to aid mutually in the
                            education of the public generally, & especially of that class of citizens who most require the encouragement of
                            government on this subject. The schools will be supplied with well educated men, and as their numbers increase, the costs of
                            education will diminish as well to the rich as the poor.
                        I fear that some of the friends of the Primary schools already look with jealousy on the appropriation to the
                            University. They ask, what benefit is conferred on the poor by supplying means for the education only of the rich? Why
                            should the State pay exorbitantly for the means of educating those, who may educate themselves? The general advantages
                            resulting to the public from the establishment of good literary institutions, is deemed by some inadequate to the expense
                            incurred; & it will be accomplishing some thing, if we can remove this objection and at the same time confer those benefits
                            the want of which is now complained of–
                        I feel great solicitude on the subject of our schools for educating the poor, & think that much, very
                            much depends on the complexion which they shall derive from the first touch of reform. It is not a subject for bunglers to
                            touch; & while every one is conscious of the necessity for some more efficient plan, I have seen none who have
                            ventured to propose one. If you would excuse the suggestion, I should say, that your time so much of which has already
                            been devoted to your country, could not be more usefully employed than in aiding our efforts on this important subject.
                            Another unsuccessful attempt, may forever discourage the friends of public education. You know the character of our
                            people– their condition– their wants– our means of promoting education– & I will add your advice on this subject
                            would come with the sanction & force of paternal admonition.
                        Will you excuse the freedom, Sir, which I have taken. It is one, perhaps, which our slight acquaintance
                            scarcely justifies– though I hope you will ascribe it to no other motive than a desire on my part to advance what I regard
                            as the first interest in our community. Should you approve the suggestion I have made as to the plan of uniting in some
                            degree the plan of education at the University & in the Primary schools, I have thought it would be well for it to
                            be matured & submitted by the peculiar guardians of the former institution. I have mentioned it to most of the Faculty,
                            & more in detail than now, & they approve it veru cordially. Their hearty cooperation may be calculated
                            on. If the measure is proposed by those immediately connected with the University, it may convince the most incredulous,
                            that the design of this institution & the feelings of its managers are deeply & inseparably bound up with
                            the interests of general education– It will silence all cavil about an expensive system of instruction exclusively for the
                            rich &c. With sentiments of sincere regard &c. I am yours.
                        
                        
                            
                                Thomas W. Gilmer
                            
                        
                    